 



Exhibit 10.1

FIRST AMENDMENT TO
REVOLVING LINE OF CREDIT LOAN AGREEMENT, CONTRACT LINE OF CREDIT LOAN
AGREEMENT AND SECURITY AGREEMENT

     THIS FIRST AMENDMENT TO REVOLVING LINE OF CREDIT LOAN AGREEMENT, CONTRACT
LINE OF CREDIT LOAN AGREEMENT AND SECURITY AGREEMENT (“First Amendment”) is made
effective as of June 30, 2005, by and among Horne Engineering Services, LLC, a
Virginia limited liability company (“HES LLC”), successor by merger to Horne
Engineering Services, Inc., a Virginia corporation, having an address at 3130
Fairview Park Drive, Suite 400, Falls Church, Virginia 22042, Darryl K. Horne
and Charlene M. Horne (each a “Guarantor” and collectively the “Guarantors”),
and Bank of America, N.A., a national banking association (the “Lender”).

RECITALS



  A.   Horne Engineering Services, Inc., a Virginia corporation (“Horne Inc”),
and the Lender entered into that certain Revolving Line of Credit Loan
Agreement, Contract Line of Credit Loan Agreement and Security Agreement, dated
as of August 12, 2004 (the “Loan Agreement”).     B.   Pursuant to the Loan
Agreement, Lender made a revolving line of credit loan to Horne Inc in the
maximum principal amount of Three Million and 00/100 Dollars ($3,000,000.00)
(the “Contract Loan”). Lender also made a separate revolving line of credit loan
to Horne Inc, pursuant to the terms of the Loan Agreement, in the maximum
principal amount of Four Million and 00/100 Dollars ($4,000,000.00) (the
“Revolving Loan”).     C.   The Contract Loan is evidenced by that certain
Contract Note, dated August 12, 2004, in the maximum principal amount of Three
Million and 00/100 Dollars ($3,000,000.00) and made payable by Horne Inc to the
order of Lender.     D.   The Revolving Loan is evidenced by that certain
Revolving Note, dated August 12, 2004, in the maximum principal amount of Four
Million and 00/100 Dollars ($4,000,000.00) and made payable by Horne Inc to the
order of Lender.     E.   Each Guarantor entered into that certain Guaranty,
dated August 12, 2004, for the benefit of Lender (the “Guaranty”), thereby,
among other things, guaranteeing the full and timely payment and performance of
Horne Inc’s obligations and liabilities under the Loan Agreement, the Contract
Note, the Revolving Note, and the other Loan Documents (each as defined in the
Loan Agreement as amended hereby).     F.   Horne Inc, HES LLC, Spectrum
Sciences & Software Holdings Corp., a Delaware corporation and the sole member
of HES LLC (“Spectrum”), Darryl K. Horne, Charlene M. Horne and Michael Megless
are parties to that certain Agreement and Plan of Merger made and entered into
as of April 14, 2005 (the “Merger Agreement”).     G.   Pursuant to the Merger
Agreement, Horne Inc was merged with and into HES LLC (formerly known as Horne
Acquisition LLC) (the “Merger”) with HES LLC being the surviving entity in the
Merger.     H.   Pursuant to the Merger and by operation of law, HES LLC, as the
successor by merger to Horne Inc, assumed certain of the obligations and
liabilities of Horne Inc, including without limitation, the obligations and
liabilities of Horne Inc under the Loan Agreement.     I.   HES LLC and Lender
have agreed to amend the Loan Agreement to, among other things, reflect that as
a result of the consummation of the Merger, HES LLC has assumed all of the
obligations

1



--------------------------------------------------------------------------------



 



      and liabilities of Horne Inc under the Loan Agreement, to increase the
maximum principal amount of the Contract Loan evidenced by the Contract Note to
Ten Million and 00/100 Dollars ($10,000,000.00), to extend the maturity dates of
the Revolving Loan and Contract Loan as evidenced by the Revolving Note and
Contract Note, respectively, and for certain additional purposes.     J.   The
Guarantors desire to enter into this First Amendment to evidence their consent
to the terms and conditions of this First Amendment and to confirm that the
Guaranty remains in full force and effect as to all credit extended under the
Loan Agreement as amended by this First Amendment.     K.   Capitalized terms
used in this First Amendment and not defined herein have the meanings ascribed
to them in the Loan Agreement as modified hereby.

AGREEMENTS

     NOW, THEREFORE, in consideration of the premises, the mutual agreements
herein contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, HES LLC, the Guarantors and the
Lender hereby agree as follows:



1.   Recitals. The Recitals to this First Amendment are incorporated herein by
reference and made a part hereof.   2.   Representations and Warranties. To
induce the Lender to enter into this First Amendment, HES LLC warrants and
represents to the Lender that:



  a.   Horne Inc has been merged with and into HES LLC with HES LLC being the
surviving entity in such merger and with Spectrum being the sole member of HES
LLC; and     b.   No litigation is pending or threatened against HES LLC of
which HES LLC has not informed the Lender in writing; and     c.   HES LLC has
the power and authority to execute, deliver and perform its obligations under
this First Amendment and all other documents executed in connection herewith or
pursuant hereto, and to incur the obligations provided for herein and therein,
all of which have been duly authorized and approved in accordance with HES LLC’s
organizational documents; and     d.   This First Amendment and all other
documents executed in connection herewith or pursuant hereto, constitute the
valid and legally binding obligations of HES LLC enforceable against HES LLC in
accordance with their respective terms; and     e.   HES LLC’s obligations under
the Loan Documents, as amended by this First Amendment and all other documents
executed in connection herewith or related hereto, are valid and enforceable
obligations, and the execution and delivery of this First Amendment and all
other documents executed in connection herewith or pursuant hereto, shall not be
construed as a novation of the Loan Agreement, any other Loan Document, or any
indebtedness evidenced thereby; and     f.   HES LLC is not in default of any of
the terms and provisions of the Loan Agreement, as amended hereby, or with
respect to any other Loan Document.



3.   Definition of Borrower. The definition of “Borrower” set forth in Section
1.1 of the Loan Agreement is hereby deleted in its entirety and restated as
follows:       ““Borrower” means Horne Engineering Services, LLC, a Virginia
limited liability company, as successor-by-merger to Horne Engineering Services,
Inc., a Virginia corporation, pursuant to the Merger Agreement.”

2



--------------------------------------------------------------------------------



 



4.   Definition of Contract Loan Borrowing Base. The definition of “Contract
Loan Borrowing Base” set forth in Section 1.1 of the Loan Agreement is hereby
deleted in its entirety.   5.   Definition of Contract Loan. The definition of
“Contract Loan” set forth in Section 1.1 of the Loan Agreement is hereby deleted
in its entirety and restated as follows:       ““Contract Loan” means the
revolving loan facility made available by Lender to Borrower pursuant to this
Agreement in the maximum principal amount of Ten Million and 00/100 Dollars
($10,000,000.00), evidenced by the Contract Note.”   6.   Definition of Contract
Loan Letter of Credit Sublimit. The following new definition entitled “Contract
Loan Letter of Credit Sublimit” is hereby added as a new definition to
Section 1.1 of the Loan Agreement, to be inserted in alphabetical order among
the definitions in said Section of the Loan Agreement:       ““Contract Loan
Letter of Credit Sublimit” means Five Million and 00/100 Dollars
($5,000,000.00).”   7.   Definition of Contract Loan LOC Obligations. The
following new definition entitled “Contract Loan LOC Obligations” is hereby
added as a new definition to Section 1.1 of the Loan Agreement, to be inserted
in alphabetical order among the definitions in said Section of the Loan
Agreement:       ““Contract Loan LOC Obligations” means, at any time, the sum of
(i) the maximum amount which is, or at any time thereafter may become, available
to be drawn under Letters of Credit then outstanding which were issued under the
Contract Loan, assuming compliance with all requirements for drawings referred
to in such Letters of Credit; plus (ii) the aggregate amount of all drawings
under Letters of Credit issued under the Contract Loan which were honored by
Lender but not reimbursed.”   8.   Definition of Contract Note. The definition
of “Contract Note” set forth in Section 1.1 of the Loan Agreement is hereby
deleted in its entirety and restated as follows:       ““Contract Note” means
that certain Contract Note, dated August 12, 2004, as amended by that certain
First Amendment to Contract Note, dated as of June 30, 2005, evidencing
Borrower’s obligation to repay the Contract Loan, made payable by the Borrower
to the order of the Lender, in the maximum principal amount of Ten Million and
00/100 Dollars ($10,000,000.00), as such Contract Note may be amended from time
to time.”   9.   Definition of Ending Date. The definition of “Ending Date” set
forth in Section 1.1 of the Loan Agreement is hereby deleted in its entirety and
the following is substitute therefor:       ““Ending Date” means December 31,
2005.”   10.   Definition of Funded Debt. The definition of “Funded Debt” set
forth in Section 1.1 of the Loan Agreement is hereby deleted in its entirety and
restated as follows:       ““Funded Debt” means the sum of all outstanding
liabilities of Borrower for borrowed money and all other interest bearing
liabilities, including without limitation, current and long term debt,
indebtedness of Borrower to any Affiliate, Capitalized Leases and the face
amount of outstanding Letters of Credit, whether or not any of such items are
subordinated to the obligations owing by Borrower to the Lender, but excluding
any amounts owing under the Contract Note (such exclusion to include, without
limitation, any outstanding principal owing under the Contract Note and any
Contract Loan LOC Obligations).”   11.   Definition of Letter of Credit
Sublimit. The definition of “Letter of Credit Sublimit” set forth in Section 1.1
of the Loan Agreement is hereby deleted in its entirety.   12.   Definition of
LOC Obligations. The definition of “LOC Obligations” as set forth in Section 1.1
of the Loan Agreement is hereby deleted in its entirety and restated as follows:

3



--------------------------------------------------------------------------------



 



    ““LOC Obligations” means, collectively, the Contract Loan LOC Obligations
and the Revolving Loan LOC Obligations.”   13.   Definition of Margin. The
definition of “Margin” set forth in Section 1.1 of the Loan Agreement is hereby
deleted in its entirety and restated as follows:       ““Margin” means the
percentage interest rates shown on the Performance Pricing Grid to be added to
the LIBOR Rate (as defined in the Revolving Note) or the Prime Rate (as defined
in the Revolving Note) to determine the rate of interest payable at any time
under the Revolving Note. The Margin regarding the LIBOR Rate shall be as stated
in the “LIBOR +” row of the Performance Pricing Grid, and the Margin regarding
the Prime Rate shall be as stated in the “Prime Rate +” row of the Performance
Pricing Grid.”   14.   Definition of Maximum Contract Loan Commitment Amount.
The definition of “Maximum Contract Loan Commitment Amount” set forth in
Section 1.1 of the Loan Agreement is hereby deleted in its entirety and restated
as follows:       ““Maximum Contract Loan Commitment Amount” means Ten Million
and 00/100 Dollars ($10,000,000.00), or such lesser amount that Borrower may
request as hereinafter provided.”   15.   Definition of Merger. The following
new definition entitled “Merger” is hereby added as a new definition to
Section 1.1 of the Loan Agreement, to be inserted in alphabetical order among
the definitions in said Section of the Loan Agreement:       ““Merger” means the
merger of Horne Engineering Services, Inc., a Virginia corporation, with and
into Horne Engineering Services, LLC, a Virginia limited liability company
(formerly known as Horne Acquisition LLC), pursuant to the Merger Agreement,
with Horne Engineering Services, LLC as the surviving entity of such merger.”  
16.   Definition of Merger Agreement. The following new definition entitled
“Merger Agreement” is hereby added as a new definition to Section 1.1 of the
Loan Agreement, to be inserted in alphabetical order among the definitions in
said Section of the Loan Agreement:       ““Merger Agreement” means that certain
Agreement and Plan of Merger, made and entered into as of April 14, 2005, by and
among Horne Engineering Services, Inc., a Virginia corporation, Horne
Acquisition LLC, a Virginia limited liability company (now known as Horne
Engineering Services, LLC), Spectrum Sciences & Software Holdings Corp., a
Delaware corporation, Darryl K. Horne, Charlene M. Horne and Michael Megless.”  
17.   Definition of Performance Pricing Grid. The definition of “Performance
Pricing Grids” as set forth in Section 1.1 of the Loan Agreement is hereby
deleted in its entirety and restated as follows:       ““Performance Pricing
Grid” means the following table:

                  Revolving Loan   Level 1     Level 2  
Funded Debt / EBITDA
  Ratio < 2.00x   Ratio ³ 2.00x
Commitment Fee
    .25 %     .25 %
LIBOR +
    2.25 %     2.75 %
Prime Rate +
    0.00 %     0.25 %

4



--------------------------------------------------------------------------------



 



18.   Definition of Revolving Loan Borrowing Base. The definition of “Revolving
Loan Borrowing Base” set forth in Section 1.1 of the Loan Agreement is hereby
deleted in its entirety and restated as follows:       ““Revolving Loan
Borrowing Base” means:



  1.   Ninety percent (90%) of the Borrower’s Eligible Government Accounts, plus
    2.   Eighty Five percent (85%) of the Borrower’s Eligible Subcontract
Accounts, excluding USAID Material and Equipment Accounts; plus     3.   Eighty
percent (80%) of Borrower’s Eligible Commercial Accounts, excluding (i) USAID
Material and Equipment Accounts, and (ii) Subcontract Accounts; plus     4.  
(a) For the period from the date of this Agreement through December 31, 2004,
the lesser of (i) Seventy Five percent (75%) of Borrower’s Unbilled Eligible
Accounts, or (ii) $1,500,000.00; and (b) from January 1, 2005 and thereafter,
the lesser of (i) Fifty percent (50%) of Borrower’s Unbilled Eligible Accounts,
or (ii) $1,500,000.00.



    In the absence of manifest error, Lender’s determination of the amount of
the Revolving Loan Borrowing Base shall be conclusive.”   19.   Definition of
Revolving Loan Letter of Credit Sublimit. The following new definition entitled
“Revolving Loan Letter of Credit Sublimit” is hereby added as a new definition
to Section 1.1 of the Loan Agreement, to be inserted in alphabetical order among
the definitions in said Section of the Loan Agreement:       ““Revolving Loan
Letter of Credit Sublimit” means Five Hundred Thousand and 00/100 Dollars
($500,000.00).”   20.   Definition of Revolving Loan LOC Obligations. The
following new definition entitled “Revolving Loan LOC Obligations” is hereby
added as a new definition to Section 1.1 of the Loan Agreement, to be inserted
in alphabetical order among the definitions in said Section of the Loan
Agreement:       ““Revolving Loan LOC Obligations” means, at any time, the sum
of (i) the maximum amount which is, or at any time thereafter may become,
available to be drawn under Letters of Credit then outstanding which were issued
under the Revolving Loan, assuming compliance with all requirements for drawings
referred to in such Letters of Credit; plus (ii) the aggregate amount of all
drawings under Letters of Credit issued under the Revolving Loan which were
honored by Lender but not reimbursed.”   21.   Definition of Revolving Note. The
definition of “Revolving Note” set forth in Section 1.1 of the Loan Agreement is
hereby deleted in its entirety and restated as follows:       ““Revolving Note”
means that certain Revolving Note, dated as of August 12, 2004, in the original
principal amount of Four Million and 00/100 Dollars ($4,000,000.00), as modified
by that certain First Amendment to Revolving Note, dated as of June 30, 2005,
payable by Borrower to the order of the Lender, as such Revolving Note may be
further modified from time to time.”   22.   Definition of USAID Contract. The
following new definition entitled “USAID Contract” is hereby added as a new
definition to Section 1.1 of the Loan Agreement, to be inserted in alphabetical
order among the definitions in said Section of the Loan Agreement:

5



--------------------------------------------------------------------------------



 



    ““USAID Contract” means that certain Government Contract dated January 5,
2004 between Bechtel National, Inc. and USAID, no. SPU-C-00-04-00001-00, as said
contract may be modified, amended, restated or renewed from time to time.”   23.
  Revolving Line of Credit. Subsections a. and d. of Section 2.1 of the Loan
Agreement, entitled “Allowed Amount of Revolving Loan Advances” and “Letter of
Credit Subfacility”, respectively, are hereby deleted in their entirety and
restated as follows:



     
“a. Allowed Amount of Revolving Loan Advances. The aggregate principal amount of
Advances outstanding at any time under the Revolving Loan shall not exceed the
lesser of:



  1.   the difference between (i) the Maximum Revolving Loan Commitment Amount
and (ii) the Revolving Loan LOC Obligations; or     2.   the difference between
(i) the Revolving Loan Borrowing Base and (ii) the Revolving Loan LOC
Obligations.”; and



     
“d. Letter of Credit Subfacility. At Lender’s discretion, Lender shall issue
Letters of Credit under the Revolving Loan for the account of the Borrower from
time to time upon request from the Closing Date until the Ending Date, subject
to the following terms and conditions:



  1.   the aggregate amount of Revolving Loan LOC Obligations shall at no time
exceed the Revolving Loan Letter of Credit Sublimit;     2.   any request for a
Letter of Credit to be issued under the Revolving Loan must be delivered and
received by Lender not later than five (5) business days prior to the date that
Borrower wishes to have the Letter of Credit issued;     3.   no Letter of
Credit to be issued under the Revolving Loan shall have an original expiry date
more than one year from the date of issuance or beyond the Ending Date unless
otherwise agreed to by Lender in writing or unless Borrower’s obligation to
reimburse Lender for drawings under the Letter of Credit has been fully secured
by a cash deposit with the Lender;     4.   Borrower shall execute and deliver
to Lender a Letter of Credit Agreement with respect to each Letter of Credit to
be issued under the Revolving Loan by Lender, using the Lender’s standard
reimbursement agreement form at the time the Letter of Credit is issued. The
form and substance of each Letter of Credit, and any reimbursement agreement
required by Lender in relation to a Letter of Credit, must be satisfactory to
the Lender, in its sole judgment. At Lender’s option, Letters of Credit shall be
subject to The Uniform Customs and Practice for Documentary Credits, as
published as of the date of issue by the International Chamber of Commerce
(Publication No. 500 or the most recent publication, the “UCP”);     5.  
issuance of the Letter of Credit under the Revolving Loan shall not cause the
aggregate outstanding principal amount of all Advances to exceed the Allowed
Amount of Revolving Loan Advances, determined taking into account the increase
in the amount of the Revolving Loan LOC Obligations caused by the issuance of
the Letter of Credit;

6



--------------------------------------------------------------------------------



 



  6.   Lender shall not be required to issue any Letter of Credit under the
Revolving Loan if a circumstance exists that would entitle Lender not to honor a
request for an Advance under the Revolving Loan;     7.   upon notice from
Lender of any drawing under any Letter of Credit issued under the Revolving
Loan, Borrower shall, as to be determined in Lender’s sole and absolute
discretion, either (a) deliver cash to Lender, in an amount satisfactory to
secure all Revolving Loan LOC Obligations and all amounts payable by the
Borrower to the Lender under any Letter of Credit Agreement pertaining to such
Revolving Loan LOC Obligations, or (b) immediately reimburse Lender for the
amount of the drawing, plus interest from the date of the drawing at the highest
rate of interest then in effect under the Revolving Note. The Borrower’s
obligation to reimburse the Lender for any drawing under a Letter of Credit
shall be absolute and unconditional, irrespective of any rights of set-off,
counterclaim or defense to payment the Borrower may claim or have against the
Lender, the beneficiary of the Letter of Credit or any other Person;     8.  
unless the Borrower makes reimbursement from another source on the day of the
drawing under any Letter of Credit issued under the Revolving Loan, the Borrower
shall be deemed to have requested an Advance under the Revolving Loan in the
amount of the drawing, and (i) Lender, at its option, may make such an Advance
(irrespective of whether Borrower would then be entitled to an Advance under the
terms of this Agreement) and apply the proceeds of the Advance to satisfy the
Borrower’s obligation to reimburse Lender for the amount drawn on the Letter of
Credit; and (ii) any such Advance shall be repayable, with interest, in
accordance with the terms and conditions of the Revolving Note; and     9.   the
provisions of the Letter of Credit Agreement pertaining to each Letter of Credit
issued under the Revolving Loan are deemed incorporated into this Agreement by
this reference and shall be binding upon the Lender and Borrower as if fully set
forth herein. If a conflict exists between the terms of the Letter of Credit
Agreement and any other Loan Document, the terms of the Letter of Credit
Agreement shall control with respect to the Letter of Credit issued pursuant to
that Letter of Credit Agreement but not as to other matters governed by this
Agreement or such Loan Document.”



24.   Revolving Loan Fees. The following new Sub-subsection 4. is added to
Subsection g. entitled “Revolving Loan Fees” of Section 2.1 of the Loan
Agreement:       “ 4. a letter of credit fee for each day that any Letter of
Credit issued under the Revolving Loan is outstanding. The letter of credit fee
shall be calculated and payable in advance of issuance of such Letter of Credit.
The letter of credit fee shall be determined for each Letter of Credit to be
issued under the Revolving Loan by multiplying the term of each Letter of Credit
(not taking into account any extensions or renewals of such Letter of Credit,
for which a separate fee will be owing by Borrower) by a per-diem rate equal to
two percent (2.00%) per annum, divided by 360; provided however, that (a) such
fee shall cease to be owing on a Letter of Credit on the date such Letter of
Credit is drawn, on which date Borrower shall be obligated for, among other
things, payment of such fees and costs owing under the Letter of Credit
Agreement for such Letter of Credit for a drawn Letter of Credit (or as
otherwise set forth in writing with respect to drawn Letters of Credit), and
(b) the minimum letter of credit fee owed for each Letter of Credit issued under
the Revolving Loan shall be One Thousand Five Hundred and 00/100 Dollars
($1,500.00), payable upon issuance. In addition to such fee, Borrower shall be
obligated to pay to Lender the customary and standard fees and costs charged by
Lender in conjunction with the issuance of a Letter of Credit by the Lender, as
set forth in the Letter of Credit Agreement(s) executed in conjunction with the
issuance of each

7



--------------------------------------------------------------------------------



 



    Letter of Credit or otherwise, including without limitation, all processing,
amendment, courier and overnight delivery fees and costs.”   25.   Contract Line
of Credit. Section 2.2 of the Loan Agreement entitled “Contract Line of Credit”
is hereby deleted in its entirety and restated as follows:



 
“2.2 Contract Line of Credit. The Lender agrees to extend the Contract Loan to
Borrower, subject to the terms and conditions of this Agreement. Until the
Ending Date, Borrower may borrow, repay and reborrow Advances in accordance with
this Agreement.
    a.   Allowed Amount of Contract Loan Advances. The aggregate principal
amount of Advances outstanding at any time under the Contract Loan shall not
exceed the difference between the (i) the Maximum Contract Loan Commitment
Amount and (ii) the Contract Loan LOC Obligations.     b.   Conditions for
Contract Loan Advances. In addition to the conditions set forth in Article 3 of
this Agreement or otherwise in this Agreement, prior to any Contract Loan
Advance, Borrower shall fully and timely meet the following terms and conditions
of a Contract Loan Advance, all of which shall be satisfactorily complied with
as determined in Lender’s sole and absolute discretion:



  i.   Delivery by Borrower to Lender of a written Contract Loan Advance
request, along with procurement documentation with respect to the USAID
Contract, and the USAID Subcontract, as Lender shall request;     ii.   Delivery
by Borrower to Lender of written proof of acceptance and approval by Bechtel
National, Inc. of (A) the material requisition from Bechtel National, Inc., to
Borrower and all supporting documentation thereto (if any) issued in connection
with the USAID Subcontract between Bechtel National, Inc., and the Borrower,
(B) the purchase order from Borrower to the supplier, along with evidence of
Bechtel National, Inc.’s, approval of such purchase order and any supporting
documentation thereto, for the provision of goods and/or services to Borrower in
accordance with the material requisition in (A) above, and for which the
Contract Loan Advance is being requested, and (C) the invoice provided by the
vendor of Borrower to Borrower for goods and/or services provided to Borrower on
the USAID Subcontract for which the Contract Loan Advance is being requested;
and     iii.   Delivery by Borrower to Lender of a copy of the invoice from
Borrower to Bechtel National, Inc., which evidences the Billed USAID Account
owing to Borrower under the USAID Subcontract for which the Contract Loan
Advance is being requested, along with the underlying documentation which
supports the Billed USAID Account, including without limitation, all invoices,
contracts, purchase agreements, purchase orders and change orders.



  c.   Mandatory Prepayments. If the principal outstanding under the Contract
Loan, at any time exceeds the Allowed Amount of Contract Loan Advances, then
Borrower shall make an immediate payment of principal under the Contract Loan in
an amount sufficient that the principal outstanding under the Contract Loan will
no longer exceed the Allowed Amount of Contract Loan Advances. If the amount of
the Borrower’s Funded Debt at any time exceeds the maximum amount that will
enable Borrower to comply with any of the affirmative covenants provided
hereinafter (including, without limiting the generality of the foregoing, any
covenant limiting the Borrower’s ratio of Funded Debt to EBITDA), then Borrower
shall make an immediate payment of principal under the Contract Loan in an
amount sufficient to enable Borrower to comply with all applicable financial
covenants provided hereinafter.

8



--------------------------------------------------------------------------------



 



  d.   Procedure for Advances. Unless Borrower has previously entered into a
separate auto borrow or similar cash management service with Lender, Borrower
may request Advances by telephone through its employees or agents, as
hereinafter provided. Each Advance request must be received by Lender not later
than 1:00 p.m. (Eastern Standard time) on the date the Advance is to be made and
must specify the amount of the Advance. Lender shall deposit the Advance into
Borrower’s Operating Account if Borrower is entitled to the Advance, subject to
the terms and conditions of this Agreement. If Borrower has entered into a
separate auto borrow or similar cash management service with Lender, then the
provisions of such service shall control with respect to the procedures for
making Advances to Borrower. Lender shall have the right to terminate such auto
borrow or similar cash management service at any time, as determined by Lender
in its sole and absolute discretion.



  e.   Contract Loan Letter of Credit Subfacility. At Lender’s discretion,
Lender shall issue Letters of Credit under the Contract Loan for the account of
the Borrower from time to time upon request from the Closing Date until the
Ending Date, subject to the following terms and conditions:



  1.   the aggregate amount of Contract Loan LOC Obligations shall at no time
exceed the Contract Loan Letter of Credit Sublimit;     2.   any request for a
Letter of Credit to be issued under the Contract Loan must be delivered and
received by Lender not later than five (5) business days prior to the date that
Borrower wishes to have the Letter of Credit issued;     3.   any request for a
Letter of Credit to be issued under the Contract Loan shall be for the purpose
of supporting the USAID Contract and USAID Subcontract. Prior to the issuance of
any such Letter of Credit to a vendor of Borrower providing goods and/or
services in support of the USAID Contract and USAID Subcontract, Borrower shall
deliver to Lender the following documents, which are to be in form and substance
satisfactory to Lender, as determined in Lender’s sole and absolute discretion:
(A) a written Contract Loan Advance request, along with all procurement
documentation with respect to the USAID Subcontract, as Lender shall request;
(B) the material requisition from Bechtel National, Inc., to Borrower and all
supporting documentation thereto (if any) issued in connection with the USAID
Subcontract between Bechtel National, Inc., and the Borrower; and (C) the
corresponding purchase order from Borrower to the supplier, along with evidence
of Bechtel National, Inc.’s, approval of such purchase order and any supporting
documentation thereto, for the provision of goods and/or services to Borrower in
accordance with the material requisition in (B) above, and for which such vendor
has required the issuance of a Letter of Credit to support Borrower’s purchase
order as a condition of providing the goods and/or services requested by
Borrower and for which the Contract Loan Advance is being requested;     4.   no
Letter of Credit to be issued under the Contract Loan shall have an original
expiry date more than six months from the date of issuance or beyond the Ending
Date unless otherwise agreed to by Lender in writing or unless Borrower’s
obligation to reimburse Lender for drawings under the Letter of Credit has been
fully secured by a cash deposit with the Lender;     5.   Borrower shall execute
and deliver to Lender a Letter of Credit Agreement with respect to each Letter
of Credit to be issued under the Contract Loan by Lender,

9



--------------------------------------------------------------------------------



 



      using the Lender’s standard reimbursement agreement form at the time the
Letter of Credit is issued. The form and substance of each Letter of Credit, and
any reimbursement agreement required by Lender in relation to a Letter of Credit
issued under the Contract Loan, must be satisfactory to the Lender, in its sole
judgment. At Lender’s option, Letters of Credit to be issued under the Contract
Loan shall be subject to The Uniform Customs and Practice for Documentary
Credits, as published as of the date of issue by the International Chamber of
Commerce (Publication No. 500 or the most recent publication, the “UCP”);     6.
  issuance of the Letter of Credit under the Contract Loan shall not cause the
aggregate outstanding principal amount of all Advances under the Contract Loan
to exceed the Allowed Amount of Contract Loan Advances, determined taking into
account the increase in the amount of the Contract Loan LOC Obligations caused
by the issuance of the Letter of Credit under the Contract Loan;     7.   Lender
shall not be required to issue any Letter of Credit under the Contract Loan if
any circumstance exists that would entitle Lender not to honor a request for an
Advance under the Contract Loan;     8.   upon notice from Lender of any drawing
under a Letter of Credit issued under the Contract Loan, Borrower shall, as to
be determined in Lender’s sole and absolute discretion, either (a) deliver cash
to Lender, in an amount satisfactory to secure all Contract Loan LOC Obligations
and all amounts payable by the Borrower to the Lender under any Letter of Credit
Agreement pertaining to such Contract Loan LOC Obligations, or (b) immediately
reimburse Lender for the amount of the drawing, plus interest from the date of
the drawing at the highest rate of interest then in effect under the Contract
Note. The Borrower’s obligation to reimburse the Lender for any drawing under a
Letter of Credit issued under the Contract Loan shall be absolute and
unconditional, irrespective of any rights of set-off, counterclaim or defense to
payment the Borrower may claim or have against the Lender, the beneficiary of
the Letter of Credit or any other Person;     9.   any draw against a standby
Letter of Credit issued under the Contract Loan shall be subject to Lender being
provided, in advance of such draw, evidence, in form and substance satisfactory
to Lender, as determined in Lender’s sole and absolute discretion, that shipment
of any goods provided by a vendor of Borrower has been made in accordance with
the purchase order provided by Borrower to such vendor for such product, said
evidence to include, without limitation, copies of all invoices, purchase orders
and bills of lading;     10.   the amount of each standby Letter of Credit
issued by Lender under the Contract Loan to support a purchase order provided by
Borrower to a vendor of Borrower shall be reduced by the amount paid by Borrower
to the vendor for the goods and/or services provided under such purchase order,
Borrower agreeing to take all such action as may be requested by Lender to
provide for the reduction in the amount of any such standby Letter of Credit,
including without limitation, the issuance of a substitute standby Letter of
Credit or a modification or amendment to the existing standby Letter of Credit;
    11.   unless the Borrower makes reimbursement from another source on the day
of the drawing under any Letter of Credit issued under the Contract Loan, the
Borrower

10



--------------------------------------------------------------------------------



 



      shall be deemed to have requested an Advance under the Contract Loan in
the amount of the drawing, and (i) Lender, at its option, may make such an
Advance (irrespective of whether Borrower would then be entitled to an Advance
under the terms of this Agreement) and apply the proceeds of the Advance to
satisfy the Borrower’s obligation to reimburse Lender for the amount drawn on
the Letter of Credit; and (ii) any such Advance shall be repayable, with
interest, in accordance with the terms and conditions of the Contract Note; and
    12.   the provisions of the Letter of Credit Agreement pertaining to each
Letter of Credit issued under the Contract Loan are deemed incorporated into
this Agreement by this reference and shall be binding upon the Lender and
Borrower as if fully set forth herein. If a conflict exists between the terms of
such Letter of Credit Agreement and any other Loan Document, the terms of the
Letter of Credit Agreement shall control with respect to the Letter of Credit
issued pursuant to that Letter of Credit Agreement but not as to other matters
governed by this Agreement or such Loan Document.



  f.   Repayment of Contract Loan; Auto Debit. Borrower promises to repay the
Contract Loan, with interest, at the time and in the manner and in accordance
with the terms provided in the Contract Note. Borrower has elected to authorize
Lender to effect payment of sums due under the Contract Note and this Agreement
by means of debiting Borrower’s account with Lender, account number
004134369668. This authorization shall not affect the obligation of Borrower to
pay such sums when due, without notice, if there are insufficient funds in such
account to make payment in full on the due date thereof, or if Lender fails to
debit the account.     g.   Use of Contract Loan Proceeds. The proceeds of the
Contract Loan shall be used to finance the timing differences associated with
the obligation of Borrower to make vendor payments and the collection of
Accounts arising from the USAID Subcontract and creating USAID Material and
Equipment Accounts, and for no other purpose.     h.   Contract Loan Fees.
Borrower promises to pay Lender the following fees in consideration of entering
into this Agreement. These fees are in addition to interest payable under the
Contract Note:



  1.   an up front underwriting fee of Twenty Five Thousand and 00/100 Dollars
($25,000.00), payable on or before the Closing Date. This fee is also referenced
in section 2.1 (g) of this Agreement regarding the Revolving Loan fees.     2.  
an unused fee for each day that any part of the Maximum Contract Loan Commitment
Amount is unused. The unused fee shall be calculated and payable monthly, in
arrears, commencing on the first day of the first month after the date of this
Agreement. The unused fee shall be determined for each day by multiplying the
part of the Maximum Contract Loan Commitment Amount that is unused on that day
by a per-diem rate equal to .375% divided by 360. Contract Loan LOC Obligations
shall be deducted from the Maximum Contract Loan Commitment Amount for purposes
of calculating the unused fee.     3.   the fees and costs associated with each
field examination performed by the Lender or its agents, for up to two (2) field
examinations per year. However, the Lender shall have the right to perform such
additional field examinations at any time, in its sole discretion. Each
additional field examination will be at Lender’s own expense if no Event of
Default has occurred and remains uncured at the time of the additional field
examination, but shall be at the Borrower’s expense if an Event of Default has
occurred and remains uncured at

11



--------------------------------------------------------------------------------



 



      the time of the additional field examination. This fee is also referenced
in section 2.1 (g) of the Agreement regarding Revolving Loan fees.     4.   a
letter of credit fee for each day that any Letter of Credit issued under the
Contract Loan is outstanding. The letter of credit fee shall be calculated and
payable in advance of issuance of such Letter of Credit. The letter of credit
fee shall be determined for each Letter of Credit to be issued under the
Contract Loan by multiplying the term of each Letter of Credit (not taking into
account any extensions or renewals of such Letter of Credit, for which a
separate fee will be owing by Borrower) by a per-diem rate equal to two percent
(2.00%) per annum, divided by 360; provided however, that (a) such fee shall
cease to be owing on a Letter of Credit on the date such Letter of Credit is
drawn, on which date Borrower shall be obligated for, among other things,
payment of such fees and costs owing under the Letter of Credit Agreement for
such Letter of Credit (or as otherwise set forth in writing with respect to
drawn Letters of Credit), and (b) the minimum letter of credit fee owed for each
Letter of Credit issued under the Contract Loan shall be One Hundred Fifty and
00/100 Dollars ($150.00), payable upon issuance. In addition to such fee,
Borrower shall be obligated to pay to Lender the customary and standard fees and
costs charged by Lender in conjunction with the issuance of a Letter of Credit
by the Lender, as set forth in the Letter of Credit Agreement(s) executed in
conjunction with the issuance of each Letter of Credit or otherwise, including
without limitation, all processing, amendment, courier and overnight delivery
fees and costs.”



26.   Corporate or Limited Liability Company Existence. Section 6.2 of the Loan
Agreement is hereby deleted in its entirety and restated as follows:      
“6.2. Corporate or Limited Liability Company Existence. Preserve, maintain and
keep in full force and effect its corporate or limited liability existence and
good standing in the jurisdiction of its formation. Notwithstanding the above,
Lender waives, on a one time basis, any breach of this Section as a result of
the Merger.”   27.   Borrowing Base Certificates. Subsection e. of Section 6.11
of the Loan Agreement entitled “Borrowing Base Certificates” is hereby deleted
in its entirety and restated as follows:



 
“e. Borrowing Base Certificates. Borrower shall submit a fully completed
Borrowing Base Certificate not later than twenty-five (25) days after the end of
each month, stating the Revolving Loan Borrowing Base as of the last day of the
preceding month. At Lender’s request, the Borrower shall furnish to the Lender
such schedules, certificates, lists, records, reports, information and documents
to enable the Lender to verify the Revolving Loan Borrowing Base.”



28.   Monthly Reports. Subsection f. of Section 6.11 of the Loan Agreement
entitled “Monthly Reports” is hereby deleted in its entirety.   29.   Funded
Debt to EBITDA Financial Covenant. Subsection a. of Section 6.14 of the Loan
Agreement entitled “Funded Debt to EBITDA” is hereby deleted in its entirety and
restated as follows:



 
“a. Funded Debt to EBITDA. A maximum ratio of Funded Debt to EBITDA of 3.0 to
1.0, to be tested at the end of each fiscal quarter of Borrower, beginning with
Borrower’s fiscal quarter ending December 31, 2004.”



30.   Tangible Net Worth Financial Covenant. Subsection b. of Section 6.14 of
the Loan Agreement entitled “Tangible Net Worth” is hereby deleted in its
entirety and restated as follows:

12



--------------------------------------------------------------------------------



 



  “b. Tangible Net Worth. A minimum Tangible Net Worth of



  1.   One Dollar ($1.00) at all times from the closing of the Loans to
December 30, 2004; and     2.   At all times after December 30, 2004, Four
Hundred Fifty Thousand and 00/100 Dollars ($450,000.00).”



31.   Fundamental Changes. Section 7.3 of the Loan Agreement is hereby deleted
in its entirety and restated as follows:       “7.3. Fundamental Changes. Amend
its Articles or Certificate of Incorporation or Organization by any amendment
which would adversely affect Borrower’s ability to perform or comply with any of
the terms, conditions or agreements to be performed or complied with by Borrower
hereunder or to perform any of the transactions contemplated hereby; change its
fiscal year, name, ownership or key management; convert its organizational form
into another entity form or establish any new entity to perform the business or
similar business of Borrower; reorganize, consolidate or merge with any other
corporation; or change its state of incorporation or organization. Furthermore,
Borrower shall not materially engage in any business other than the business in
which Borrower is actively engaged as of the date of this Agreement, which
business the Borrower has fully disclosed to Lender. Notwithstanding the above,
Lender waives, on a one time basis, any breach of this Section as a result of
the Merger.”   32.   Modification of Section 7.5 of Loan Agreement . Section 7.5
of the Loan Agreement is hereby deleted in its entirety and restated as follows:
      “7.5. Transfer of Assets. Sell, lease, assign, pledge or otherwise dispose
of any of its properties, stock or assets (including without limitation, the
Collateral), whether now owned or hereafter acquired, except in the ordinary
course of business and for fair market value. Notwithstanding the above, Lender
waives, on a one time basis, any breach of this Section as a result of the
Merger.”   33.   Events of Default. Section 9.1(o) of the Loan Agreement is
hereby deleted in its entirety and restated as follows:       “o. a twenty five
percent or greater voting control interest in Borrower is directly or indirectly
sold, assigned, transferred, encumbered or otherwise conveyed (whether in a
single or multiple transfers) without the prior written consent of the Lender.
Notwithstanding the above, Lender waives, on a one time basis, any breach of
this clause (o) as a result of the Merger.”   34.   Notices. Section 10.3 of the
Loan Agreement is hereby amended to provide that all notices to Borrower shall
be sent to Horne Engineering Services, LLC, c/o Spectrum Sciences & Software
Holdings Corp., 3130 Fairview Park Drive, Suite 400, Falls Church, Virginia
22041, Attention: Darryl K. Horne, President and CEO, and Michael Megless, CFO,
with copies to Horne Engineering Services, LLC, 3130 Fairview Park Drive,
Suite 400, Falls Church, Virginia 22042, Attention: Grady Wright, Predient and
CEO.   35.   Arbitration. Section 10.19 of the Loan Agreement is hereby deleted
in its entirety and restated as follows:       “ARBITRATION.       (a) This
Section concerns the resolution of any controversies or claims between the
parties, whether arising in contract, tort or by statute, including but not
limited to controversies or claims that arise out of or relate to: (i) this
Agreement (including any renewals, extensions or modifications); or (ii) any
document related to this Agreement (collectively a “Claim”). For the purposes of
this arbitration provision only, the

13



--------------------------------------------------------------------------------



 



    term “parties” shall include any parent corporation, subsidiary or affiliate
of the Lender involved in the servicing, management or administration of any
obligation described or evidenced by this Agreement.       (b) At the request of
any party to this Agreement, any Claim shall be resolved by binding arbitration
in accordance with the Federal Arbitration Act (Title 9, U.S. Code) (the “Act”).
The Act will apply even though this Agreement provides that it is governed by
the law of a specified state. The arbitration will take place on an individual
basis without resort to any form of class action.       (c) Arbitration
proceedings will be determined in accordance with the Act, the then-current
rules and procedures for the arbitration of financial services disputes of the
American Arbitration Association or any successor thereof (“AAA”), and the terms
of this Section. In the event of any inconsistency, the terms of this Section
shall control. If AAA is unwilling or unable to (i) serve as the provider of
arbitration or (ii) enforce any provision of this arbitration clause, any party
to this Agreement may substitute another arbitration organization with similar
procedures to serve as the provider of arbitration.       (d) The arbitration
shall be administered by AAA and conducted, unless otherwise required by law, in
any U.S. state where real or tangible personal property collateral for this
credit is located or if there is no such collateral, in the state specified in
the governing law section of this Agreement. All Claims shall be determined by
one arbitrator; however, if Claims exceed Five Million Dollars ($5,000,000),
upon the request of any party, the Claims shall be decided by three arbitrators.
All arbitration hearings shall commence within ninety (90) days of the demand
for arbitration and close within ninety (90) days of commencement and the award
of the arbitrator(s) shall be issued within thirty (30) days of the close of the
hearing. However, the arbitrator(s), upon a showing of good cause, may extend
the commencement of the hearing for up to an additional sixty (60) days. The
arbitrator(s) shall provide a concise written statement of reasons for the
award. The arbitration award may be submitted to any court having jurisdiction
to be confirmed, judgment entered and enforced.       (e) The arbitrator(s) will
give effect to statutes of limitation in determining any Claim and may dismiss
the arbitration on the basis that the Claim is barred. For purposes of the
application of the statute of limitations, the service on AAA under applicable
AAA rules of a notice of Claim is the equivalent of the filing of a lawsuit. Any
dispute concerning this arbitration provision or whether a Claim is arbitrable
shall be determined by the arbitrator(s). The arbitrator(s) shall have the power
to award legal fees pursuant to the terms of this Agreement.       (f) This
Section does not limit the right of any party to: (i) exercise self-help
remedies, such as but not limited to, setoff; (ii) initiate judicial or
non-judicial foreclosure against any real or personal property collateral;
(iii) exercise any judicial or power of sale rights, or (iv) act in a court of
law to obtain an interim remedy, such as but not limited to, injunctive relief,
writ of possession or appointment of a receiver, or additional or supplementary
remedies.       (g) The filing of a court action is not intended to constitute a
waiver of the right of any party, including the suing party, thereafter to
require submittal of the Claim to arbitration.       (h) By agreeing to binding
arbitration, the parties irrevocably and voluntarily waive any right they may
have to a trial by jury in respect of any Claim. Furthermore, without intending
in any way to limit this Agreement to arbitrate, to the extent any Claim is not
arbitrated, the parties irrevocably and voluntarily waive any right they may
have to a trial by jury in respect of such Claim. This provision is a material
inducement for the parties entering into this Agreement.”



36.   Assumption. All references in the Loan Agreement and each other Loan
Document to the term “Borrower” shall henceforth mean and be a reference to
Horne Engineering Services, LLC, a Virginia limited liability company,
successor-by-merger to Horne Engineering Services, Inc., and (ii) HES LLC shall
be deemed to

14



--------------------------------------------------------------------------------



 



    have assumed all obligations and liabilities of Horne Inc under the Loan
Agreement and such other Loan Documents.   37.   Security Interest. HES LLC
hereby confirms, grants and regrants to Lender a security interest in the
Collateral.   38.   No Dividends, Distributions, Loans or Advances. HES LLC
hereby acknowledges and agrees that, pursuant to and in accordance with the
terms of the Loan Agreement, HES LLC will not, among other things (a) declare or
pay dividends on account of any interest in HES LLC, or make any distribution of
assets to HES LLC’s members, whether in cash, assets or obligations of HES LLC,
including without limitation, any dividends or distributions to Spectrum or any
of its subsidiaries; provided however, that the foregoing shall not prohibit HES
LLC from paying Accounts owing to Spectrum for goods or services provided by
Spectrum to HES LLC from and after the date of this First Amendment in the
ordinary course of business as long as such payments do not, in the aggregate,
exceed the sum of $500,000.00, or (b) make loans or advances to any person or
entity that exceed in the aggregate the sum of Ten Thousand and 00/100 Dollars
($10,000.00) outstanding at any time, except reasonable advances for business
expenses of HES LLC’s employees that would be reimbursable under HES LLC’s
existing expense reimbursement policy.   39.   Contract Loan Fee. In
consideration of Lender’s agreement to this First Amendment, Borrower promises
to pay to Lender, on demand, a contract loan fee of Seven Thousand Five Hundred
and 00/100 Dollars ($7,500.00).   40.   Fees, Costs and Expenses. HES LLC
promises to pay, on demand, all costs (including attorneys’ fees, costs and
expenses) incurred by the Lender for the preparation of this First Amendment and
all other documents executed in connection herewith or pursuant hereto, and any
other expenses incurred by Lender in relation to this First Amendment and/or
such other documents. HES LLC also promises to pay, on demand, any and all fees
and costs previously incurred by Lender in conjunction with the previously
proposed but unsigned amendments to the Loan Agreement and other Loan Documents
to increase the principal amount of the loan evidenced by the Contract Note to
Ten Million and 00/100 Dollars ($10,000,000.00), including without limitation,
the legal fees and costs owing to Bean, Kinney & Korman, P.C. in the amount of
$15,000.00 as of June 30, 2005. HES LLC hereby authorizes the Lender to advance
funds to itself or to third parties to pay such fees, costs and expenses, which
advance shall be deemed to be an Advance to the Borrower under the Loan
Agreement.   41.   Enforceability; No Offsets or Defenses. Except as amended by
this First Amendment, the Loan Agreement remains in full force and effect and
unmodified. HES LLC and each Guarantor warrants and represents that they have no
offsets or defenses to their obligations under the Loan Agreement, as amended by
this First Amendment, or under any other Loan Document.   42.   Guarantor
Consent and Release. Each Guarantor consents to this First Amendment, agrees
that this First Amendment does not impair such Guarantor’s liabilities or
obligations under the Guaranty, and confirms that the Guaranty remains in full
force and effect as to all credit extended under the Loan Agreement, as amended
by this First Amendment. In consideration of Lender’s agreement to this First
Amendment, each Guarantor hereby releases and waives any and all claims of any
kind that each Guarantor may have against the Lender as of the date of this
First Amendment arising out of or relating to the Loan Agreement, as amended by
this First Amendment, or under any other Loan Document.   43.   HES LLC Release.
In consideration of Lender’s agreement to this First Amendment, HES LLC hereby
releases and waives any and all claims of any kind that it may have against the
Lender as of the date of this First Amendment arising out of or relating to the
Loan Agreement, as amended by this First Amendment, or under any other Loan
Document.

15



--------------------------------------------------------------------------------



 



44.   Governing Law. The provisions of this First Amendment shall be construed,
interpreted and enforced in accordance with the laws of the Commonwealth of
Virginia (excluding Virginia’s choice of law rules).   45.   Consent to
Jurisdiction. Provisions of the Loan Agreement concerning Borrower’s consent to
the jurisdiction of state and federal courts sitting in the Commonwealth of
Virginia are incorporated into this First Amendment by reference and shall have
the same force and effect as if fully set forth in this First Amendment.   46.  
Waiver of Trial by Jury. Provisions of the Loan Agreement concerning Borrower’s
and Lender’s mutual waiver of trial by jury in disputes between Borrower and the
Lender are incorporated into this First Amendment by reference and shall have
the same force and effect as if fully set forth in this First Amendment.

16



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
First Amendment under seal as of the day and year first hereinabove set forth,
the Lender having signed for the sole purpose of evidencing its consent to the
amendments herein contained and not for the purpose of becoming a co-borrower
under the Loan Agreement, as amended by this First Amendment.

                  HORNE ENGINEERING SERVICES, LLC, a Virginia limited liability
company, successor-by-merger to Horne Engineering Services, Inc.     By:
Spectrum Sciences & Software Holdings Corp., a Delaware corporation, its sole
member
 
           
 
  By:   /s/ Darryl K. Horne   (SEAL)
 
                Name: Darryl K. Horne     Title: President and CEO
 
                BANK OF AMERICA, N.A.
 
           
 
  By:   /s/ Michael J. Radcliffe   (SEAL)
 
                Name: Michael J. Radcliffe     Title: Senior Vice President

By their endorsement below, the undersigned Guarantors, jointly and severally:
(i) acknowledge the modification and increase of the Contract Loan and the
modification of the Revolving Loan being effected by the foregoing First
Amendment; (ii) further acknowledge the succession in interest of Horne
Engineering Services, LLC (formerly known as Horne Acquisition LLC), as
successor-by-merger to Horne Engineering Services, Inc., the named Borrower
under their Guaranty dated August 12, 2004 (“Guaranty”); and (iii) affirm that
the succession of Horne Engineering Services, LLC, as Borrower shall not affect,
impair, condition or release their obligations under the Guaranty, which shall
continue in full force and effect, without modification.

                  GUARANTORS:      
 
      /s/ Darryl K. Horne   (SEAL)
 
           
 
      Darryl K. Horne    
 
           
 
      /s/ Charlene M. Horne   (SEAL)
 
           
 
      Charlene M. Horne    

17